            Case 1:18-cv-03027-RMP                   ECF No. 37          filed 08/13/21     PageID.286 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                       FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


    MOISE GONZALEZ, as PR of the Estate of Blanca
                 Gonzalez,
                                                                                                          Aug 13, 2021
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:18-CV-3027-RMP
             UNITED STATES OF AMERICA,                               )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion to Dismiss with Prejudice (ECF No. 35) is GRANTED.
u
              Plaintiff’s Complaint is dismissed with prejudice and without fees or costs to any party.




This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                Rosanna Malouf Peterson                                      on a
      Stipulated Motion to Dismiss with Prejudice (ECF No. 35).


Date: 8/13/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                           %\ Deputy Clerk

                                                                             Lee Reams
